DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 17 May 2022 has been entered in full.  Claims 1-7, 11-16, 18, 22, 23, 36, 39, 44, and 68 are amended.  Claims 8-10, 17, 19-21, 24-28, 31-34, 47-67, and 69 are cancelled.
	Claims 1-7, 11-16, 18, 22, 23, 29, 30, 35-46, and 68 are pending.

Election/Restrictions
Claims 5, 6, 22, and 44-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 December 2021.
	Claims 1-4, 7, 11-16, 18, 23, 29, 30, 35-43, and 68 are under consideration in the instant application as they read upon the elected species of (i) NOTCH3 as the species of assayed marker; and (ii) detecting protein (via a binding agent that is an antibody or protein) as the species of assay detection method.


Withdrawn Objections and/or Rejections
1.	The objections to claims 11, 16, 18, 27, and 68 as set forth at pages 2-3 of the previous Office Action of 18 February 2022 are withdrawn in view of the amended and cancelled claims (17 May 2022).  
2.	The rejections of claims 13-15, 27, and 34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as set forth at pages 3-4 of the previous Office Action of 18 February 2022 are withdrawn in view of the amended and cancelled claims (17 May 2022).
 3.	The rejection of claims 2, 8-10, 21, 23-28, and 31-34 only under 35 U.S.C. 101 (for being directed to judicial exceptions) as set forth at pages 4-9 of the previous Office Action of 18 February 2022 is withdrawn in view of amended claim 2 which now recites specific treatments and the cancellation of claims 8-10, 21, 23-28, and 31-34 (17 May 2022).  Please see the rejection under 35 U.S.C. 101, below.
4.	The rejection of claims 1-4, 7-16, 18, 21, 23-43, and 68 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as set forth at pages 9-14 of the previous Office Action of 18 February 2022 is withdrawn in view of the amended and cancelled claims (17 May 2022).  Specifically, the claims now recite CADASIL (rather than small vessel disease) and whole blood, serum, or plasma test samples.

New Claim Objections
5.	Claim 11 is objected to because of the following informalities:  
5a.	In claim 11, line 6, the phrase “obtained prio” seems to be a typographical error or extraneous incomplete phrase.  This issue could be overcome by amending or deleting the phrase. 
5b.	Claim 11 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should not make a reference to two sets of claims to different features. Please note that claim 11, subpart (d) references “claim 1(a)” and “claim 19(a)”.  
5c.	Claim 11, subpart (d) references claim 19a. However, claim 19 is cancelled.
5d.	In claim 11, for continuity throughout the lengthy claim, the phrases “first test sample” and “second test sample” should be referenced (rather than “test sample”, “first sample”, “second sample”):
	i. In line 6, the phrase should be amended to recite “first test sample”
ii. In line 19, the phrase should be amended to recite “second test sample”
iii.  In line 21, the phrase should be amended to recite “second test sample”
iv.  In line 29, the phrase should be amended to recite “second test sample relative to the first test sample”.
v.  In line 31, the phrase should be amended to recite “second test sample relative to the first test sample”.

5e.	In claim 11, lines 27 and 29, the additional subparts should be labeled “(e.i.1)” and “(e.i.2)” since these recitations appear in subpart “(e)” (rather than “(c.i.1)” and “(c.i.2)”).
	Appropriate correction is required.


New Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-4, 7, 11-16, 18, 23, 29, 30, 35-43, and 68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6a.	Claims 1-4, 7, 13-16, 18, 23, 29, 30, 35-43 are rejected as being indefinite because in claim 1, subpart (b), there is a word or phrase missing after “diagnosing the subject with”. It is not clear what the subject is diagnosed with.  For instance, is the subject diagnosed with CADASIL?  Symptoms of CADASIL? Or, something else?  Furthermore, it is not clear how (b.i), (b.ii), and (b.iii) relate back to part (b) due to the missing words/phrases.
6b.	Claim 4 recites the limitation "the N3ECD protein" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 4 depends, only recites “N3ECD”.  The phrase “N3ECD protein” is not recited in claim 1.
6c.	Claims 11, 12, and 68 are rejected as being indefinite because claim 11, subpart (c) recites “a first test sample from the subject obtained after the administration of step (b)”. However, subpart (a) of claim 11 already recites a “first test sample”. Therefore, the claim is confusing because it recites two samples from two different time points labeled as a first test sample. Additionally, claim 11, subparts (d) and (e) recite “the second sample” in numerous lines. There is insufficient antecedent basis for this limitation in the claim.  Prior lines 1-12 of claim 11 only recite a “first test sample”.  Please note that these issues could be overcome by amending line 10 to recite, for example, “…in a second test sample from the subject obtained after the administration of step (b)…”.  Likewise, line 11 should also be amended to recite “…wherein second test sample comprises…”.
6d.	Claims 11, 12, and 68 are rejected as being indefinite because claim 11, subpart (d)  recites “…increased in the second sample relative to the sample of claim 1(a), and/or…who has a level of N3ECD decreased in the second sample relative to the same of claim 19(a)”.  However, claim 1 is directed to a method of treatment, not a product; and claim 19 is cancelled. Therefore, it is not clear what sample(s) claim 11 is referring to and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Please note that this issue could be overcome by amending each recitation in subpart (d) to recite, for example, “in the second test sample relative to the first test sample 

New Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-4, 7, 11-16, 18, 23, 29, 30, 35-43, and 68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 is directed to a method for treating cerebral autosomal dominant retinopathy with subcortical infarcts and leukoencephalopathy (CADASIL) in a subject, the method comprising (a) assaying the level of one or more of: (a.i) NOTCH3 extracellular domain (N3ECD) [elected species], (a.ii) collagent18α1/endostatin and/or (a.iii) HTRA1 in a test sample from said subject, wherein the test sample comprises whole blood, plasma, or serum; 
(b) diagnosing the subject with (b.1) who has a level of collagen18α1/endostatin elevated in the test sample compared to a normal control with CADASIL, and/or (b.ii) who has a level of N3ECD reduced in the test sample compared to the normal control with CADASIL, and/or (b.iii) who has a level of HTRA1 elevated in the test sample compared to a normal control with CADASIL; and 
(c) treating the subject diagnosed with CADASIL.  
Claim 11 also recites a method for treating a subject who has been diagnosed with CADASIL.
The specification of the instant application teaches that experiments are performed to investigate whether the NOTCH3 extracellular domain (N3ECD) could be detected in plasma and whether its levels were changed in the presence of NOTCH3 mutations (middle of page 104).  The specification discloses that the assay is capable of detecting N3ECD in both human plasma and serum samples (Figure 5B).  The specification continues to state that there was a significant decrease in circulating N3ECD in the plasma of CADASIL N3KO (NOTCH3 knockout mice) when compared to N3KO (Figure 5C; middle of page 104).  The specification teaches that these analyses indicate that CADASIL mutations (C455R and R1031C in NOTCH3) are associated with changes in plasma levels of endostatin, HTRA1, and N3ECD in mice (page 104, last paragraph; middle of page 105).  The specification discloses “[t]he notion that the extracellular domain of the NOTCH3 receptor circulates in blood and that its levels may change in CADASIL is novel and it remains to be established if they are functional in this compartment” (page 107, lines 4-7).
However, the specification does not teach any methods or working examples that indicate treatment of CADASIL in any subject with any therapeutic agent. One skilled in the art would not be able to predict from the teachings of the instant specification that a subject diagnosed with CADASIL would be amenable to any treatment.  For instance, the specification states “no specific treatment is available for CADASIL” (page 52, last paragraph).  Additionally, it is well known in the prior art that no treatments are available for CADASIL patients.  Chabriat et al. (Lancet Neurol 8: 643-653, 2009; cited on the IDS of 20 May 2021) teach that “[a]t present, there is no treatment of proven efficacy for CADASIL, either for the disease or for the main symptoms” (page 649, column 1, 2nd full paragraph).  Di Donato et al. (BMC Medicine 15: 41, February 2017) disclose that an effective treatment is not available for CADASIL and “treatments should be directed towards the search of possible disease-modifying strategies to mitigate clinical manifestations” (page 6, column 2, 1st full paragraph).  Di Donato et al. continue to teach that the appropriateness of anti-platelet drugs and aspirin is undetermined (page 6, column 2, 2nd full paragraph; page 8, column 1, “treatment” paragraph).  
Therefore, the disclosure in the specification is merely an invitation to the artisan to use the current invention as a starting point for further experimentation. For example, a large quantity of experimentation would be required of the skilled artisan to determine the dosage, route of administration, and duration of treatment of all possible agents to treat CADASIL.  Such experimentation is considered undue. Thus, one skilled in the art would not be able to predict from the teachings of the instant specification and the prior art which agents would be able to treat CADASIL. As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity. See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991). The courts have stated that patent protection is granted in return for an enabling disclosure, not for vague intimations of general ideas that may or may not be patentable. Tossing out the mere germ of an idea does not constitute an enabling disclosure. Reasonable detail must be provided in order to enable members of the public to understand and carry out the invention. See Genentech v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 (1997). 
Due to the large quantity of experimentation necessary to treat CADASIL by administration of all possible agents; the lack of direction/guidance presented in the specification regarding the same; the absence of working examples directed to the same; the complex nature of the invention; the state of the prior art (see instant specification page 52; Chabriat et al., Di Donato et al.); the unpredictability of treating CADASIL with any agent; and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.

Maintained Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1, 3-4, 7, 11-15, 23, 29, 30, 35-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions (an abstract idea and a law of nature) without significantly more. The basis for this rejection is set forth at pages 4-9 of the previous Office Action of 18 February 2022.
Amended claim 1 is directed to a method for treating cerebral autosomal dominant retinopathy with subcortical infarcts and leukoencephalopathy (CADASIL) in a subject, the method comprising (a) assaying the level of one or more of: (a.i) NOTCH3 extracellular domain (N3ECD), (a.ii) collagent18α1/endostatin and/or (a.iii) HTRA1 in a test sample from said subject, wherein the test sample comprises whole blood, plasma, or serum; 
(b) diagnosing the subject with (b.1) who has a level of collagen18α1/endostatin elevated in the test sample compared to a normal control with CADASIL, and/or (b.ii) who has a level of N3ECD reduced in the test sample compared to the normal control with CADASIL, and/or (b.iii) who has a level of HTRA1 elevated in the test sample compared to a normal control with CADASIL; and 
(c) treating the subject diagnosed with CADASIL. 

Amended claim 11 recites a method for treating a subject who has been diagnosed with CADASIL, the method comprising:
(a) assaying the level of one or more of: (a.i) NOTCH3 extracellular domain (N3ECD), (a.ii) collagent18α1/endostatin and/or (a.iii) HTRA1 in a first test sample from the subject, wherein the test sample comprises whole blood, plasma, or serum; (b) administering a treatment for CADASIL to the subject; (c) assaying the level of one or more of: (c.i) N3ECD, (c.ii) collagent18α1/endostatin and/or (c.iii) HTRA1 in a first test sample from the subject obtained after the administration of step (b), wherein the test sample comprises whole blood, plasma, or serum; and either:
(d) (d.i.) identifying the subject (d.i.1) who has a level of collagent18α1/endostatin and/or HTRA1 increased in the second sample relative to the sample of claim 1(a), and/or (d.i.2) who has a level of N3ECD decreased in the second sample relative to the sample of claim 19(a) as having worsening CADASIL; and (d.ii.) discontinuing the treatment of step (b) of the subject having worsening CADASIL and/or beginning an alternative CADASIL treatment of the subject having worsening CADASIL; or 
(e) (e.i.) identifying the subject [(e.i.1)] who has a level of collagent18α1/endostatin and/or HTRA1 decreased in the second sample relative to the first sample, and/or [(e.i.2)] who has a level of N3ECD increased in the second sample relative to the first sample as having improving CADASIL; and (e.ii.) administering the treatment of step (b) to the subject having improving CADASIL.


(i)	At the bottom of page 11 through the top of page 12 of the Response of 17 May 2022, Applicant indicates that amended claims 1 and 11 have been amended to recite “a method for treating” rather than “a method for diagnosing” and now include a “treating” step in each independent claim.  Applicant states that at least because the claims recite elements that integrate the judicial exception into a practical application, they are directed to eligible subject matter under 35 U.S.C. 101.
Applicant’s arguments have been fully considered but are not found to be persuasive. The claims recite a series of steps or acts, thus the claims are directed to a process, which is one of the statutory categories of invention (step 1 of the subject matter eligibility test in the 2019 Revised Patent Subject Matter Eligibility Guidance).  
First, independent claim 1 still recites the step of “diagnosing the subject with…(b.i) who has a level of collagen18α1/endostatin elevated in the test sample compared to a normal control with CADASIL, and/or (b.ii) who has a level of N3ECD reduced in the test sample compared to the normal control with CADASIL [elected species], and/or (b.iii) who has a level of HTRA1 elevated in the test sample compared to a normal control with CADASIL”.  This limitation sets forth a judicial exception (2019 Revised Eligibility Guidance, revised step 2A, Prong One: Yes) because the “diagnosing” step can be performed using mental steps or basic thinking, representing an abstract idea (see Univ. of Utah Research Found v. Ambry Genetics Corp., 113 USPQ2d 1241 (Fed. Cir. 2014)).  Similarly, claim 11 recites the alternative steps of “(d.i.) identifying the subject (d.i.1) who has a level of collagent18α1/endostatin and/or HTRA1 increased in the second sample relative to the sample of claim 1(a), and/or (d.i.2) who has a level of N3ECD decreased in the second sample relative to the sample of claim 19(a) as having worsening CADASIL;… (e.i.) identifying the subject [(e.i.1)] who has a level of collagent18α1/endostatin and/or HTRA1 decreased in the second sample relative to the first sample, and/or [(e.i.2)] who has a level of N3ECD increased in the second sample relative to the first sample as having improving CADASIL”. These limitations set forth a judicial exception (2019 Revised Eligibility Guidance, revised step 2A, Prong One: Yes) because the “identifying” steps can be performed using mental steps or basic thinking, representing an abstract idea.  Additionally, the limitations recited in the claims directed to NOTCH3 extracellular domain (N3ECD) levels (i.e., “diagnosing the subject with… who has a level of N3ECD reduced in the test sample compared to normal control” or “who has a level of N3ECD increased in the second sample relative to the first sample”; see claims 1, 11) set forth a judicial exception (revised step 2A, Prong One: Yes) because these types of disease identification or progression levels are a consequence of natural processes, similar to the naturally occurring correlation found to be law of nature by the Supreme Court in Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012)).  
	However, in regards to Applicant’s arguments of 17 May 2022, the amended claims still do not recite any additional elements that integrate the judicial exceptions into a practical application (revised step 2A: Prong Two: No).  It is noted that although independent claims 1 and 11 now recite “treating the subject diagnosed with CADASIL”, “(b) administering a treatment for CADASIL to the subject”, “discontinuing the treatment of step (b) of the subject having worsening CADASIL and/or beginning an alternative CADASIL treatment”, and “administering the treatment of step (b) to the subject having improving CADASIL”, these treatment steps are not particular and are instead merely instructions to “apply” the judicial exception in a generic way.  Thus, the treatment steps do not integrate the abstract idea into a practical application that imposes a meaningful limit on the judicial exception (revised step 2A, Prong Two: No).
	Lastly, each claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception.  Claim 4 does not include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception (step 2B: No).  For instance, independent claims 1 and 11 recite “assaying the level of NOTCH3 in a test sample from said subject”.  Obtaining a sample and measuring polypeptides, such as NOTCH3, is well-understood, routine and conventional activity for those in the field of diagnostics and is recited at a high level of generality such that it amounts to insignificant extra-solution activity.  The specification discloses methods for determining NOTCH3 protein expression levels known in the art (page 18, lines 1-9) and thus, obtaining such values from a subject merely instructs a scientist to use any technique with any reagents.  When recited at this level of generality, there is no meaningful limitation in this step that distinguishes it from well-understood, routine and conventional data gathering activity engaged in by scientists prior to Applicant's invention at the time of filing.  For example, the state of the art at the time of filing the instant application also discloses assaying biological samples for NOTCH3 (see Joutel et al. J Clin Invest 105: 597-605, 2000; Joutel et al., Lancet 358: 2049-2051, 2001; Ishiko et al., Acta Neuropathol 112: 333-339, 2006 (cited on the IDS of 5/20/2021); Monet-Lepretre et al., Brain 136(6): 1830-1845, 2013 (cited on the IDS of 5/20/2021)). 
Therefore, the instant claims as a whole do not amount to significantly more than the exception itself and do not qualify as eligible subject matter under 35 U.S.C. §101. See also Diamond v. Chakrabarty, 447 U.S. 303 (1980) and Association for Molecular Pathology v. Myriad Genetics, 569 U.S. __, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013) and www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.







Conclusion
No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
16 August 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647